Exhibit 10.1

 

FORM OF SUBORDINATED NOTE MODIFICATION AGREEMENT

 

This SUBORDINATED NOTE MODIFICATION AGREEMENT (“Agreement”) is made and entered
into as of this 19th day of January, 2015 (the “Effective Date”), by and among
                         (“Founder”),
                                  (“Founder Holdco” and, together with Founder,
the “Note Holders”) and ZaZa Energy Corporation (“ZaZa” or the “Company”).  The
Note Holders and the Company are sometimes collectively referred to in this
Agreement as the “Parties,” and each of them is sometimes individually referred
to as a “Party.”

 

W I T N E S S E T H

 

WHEREAS, Founder owns a subordinated note issued by the Company dated
February 21, 2012 in the original principal amount of
$                                           (the “Original Founder Note”), and
the entire original principal amount of such note remains outstanding on the
date hereof;

 

WHEREAS, Founder Holdco owns a subordinated note issued by the Company dated
February 21, 2012 in the original principal amount of $12,750,000 (the “Founder
Holdco Note” and, together with the Founder Note, the “Founder Notes”), and
entire original principal amount of such note remains outstanding on the date
hereof;

 

WHEREAS, the Founder Notes are subordinate to the Company’s “Senior
Indebtedness” (as defined in the Founder Notes) in accordance with the
subordination provisions set forth in the Founder Notes;

 

WHEREAS, the Company’s 8.00% Senior Secured Notes due 2017 (the “Senior Secured
Notes”) are “Senior Debt” within the meaning of the Founder Notes;

 

WHEREAS, the Founder Notes are also subordinate to the Senior Secured Notes in
accordance with the provisions of that certain Amended and Restated
Subordination Agreement dated as of June 8, 2012 (the “Subordination
Agreement”);

 

WHEREAS, under the terms of the Senior Secured Notes, the holders of the Senior
Secured Notes are permitted to require the Company to repurchase up to 100% of
the outstanding principal amount of the Senior Secured Notes, at par, plus
accrued and unpaid interest (the “2015 Put Right”);

 

WHEREAS, effective as of February 24, 2014, the Company and the Note Holders
entered into that certain Exchange Agreement (the “Original Exchange Agreement”)
pursuant to which the Note Holders agreed, on the terms and subject to the
conditions set forth in such agreement, to exchange the Subordinated Founder
Notes into a combination of shares of common stock of the Company (“Common
Stock”) and shares of preferred stock of the Company (“Preferred Stock”) for the
business purpose of improving the Company’s balance sheet and facilitating the
financing of the 2015 Put Right by utilizing a public offering of a
substantially similar series of Preferred Stock;

 

WHEREAS, in light of the 2015 Put Right, the Company has been attempting, and is
still attempting, to refinance the Senior Secured Notes with a new senior
lending group and has

 

--------------------------------------------------------------------------------


 

also been holding discussions with certain holders of the Senior Secured Notes
to modify the 2015 Put Right;

 

WHEREAS, there can be no assurance that these refinancing or modification
efforts will be completed prior to the exercise of the 2015 Put Right;

 

WHEREAS, the conditions to the consummation of the Original Exchange Agreement
have not yet been satisfied, the Company and the Note Holders desire to amend
and restate the Agreement so that the Note Holders will no longer receive shares
of Common Stock or preferred stock upon the exchange of their Founder Notes, but
will instead amend and restate their Founder Notes in order to, among other
things, (i) provide greater flexibility to the Company and the Note Holders in
their attempt to secure substitute senior financing, (ii) remove the mandatory
prepayment provision relating to future debt and equity financings and
(iii) provide for deferred payment of interest in kind in certain circumstances,
in each case on the terms and subject to the conditions set forth in this
Agreement (the “Subordinated Founder Note Amendment”);

 

WHEREAS, Founder owns a significant equity interest in the Company and is a
director of the Company;

 

WHEREAS, on November 7, 2013, the Board of Directors of the Company established
a Conflicts Committee (the “Conflicts Committee”) for the purposes of
negotiating the terms of exchange of the Original Subordinated Notes by the Note
Holders, as well as similar subordinated notes owned by [Names of other holders
of Subordinated Notes];

 

WHEREAS, the Conflicts Committee has unanimously recommended to the Board of
Directors that the Board approve the execution of this Agreement and the
consummation of the transactions contemplated by this Agreement; and

 

WHEREAS, the Board of Directors has unanimously approved the execution of this
Agreement and, subject to the conditions set forth herein, the consummation of
the transactions contemplated by this Agreement.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

 

1.                                      First Amendment and Restatement of the
Founder Notes.

 

(a)                                 Contemporaneously with the execution hereof,
and against the delivery made by each Note Holder pursuant to
Section 1(b) below, the Company has executed and delivered to each Note Holder
an amended and restated subordinated note, substantially in the form attached
hereto as Exhibit A, payable to such Note Holder and in an original principal
amount equal to the original principal amount of such Note Holder’s Founder Note
(each, a “First Amended and Restated Subordinated Founder Note”), which delivery
has been made free and clear of any liens or security interests.

 

2

--------------------------------------------------------------------------------


 

(b)                                 Contemporaneously with the execution hereof,
and against the delivery made by the Company pursuant to Section 1(a) above,
each Note Holder (i) hereby accepts the First Amended and Restated Subordinated
Founder Note delivered to such Note Holder and (ii) has returned, marked
“Cancelled,” such Note Holder’s original Founder Note to the Company.

 

(c)                                  Each Note Holder hereby acknowledges and
agrees that any security interest granted for the benefit such Note Holder to
secure the repayment of the Subordinated Founder Notes is hereby automatically
released, and each such Note Holder hereby irrevocably designates the Company as
its attorney-in-fact for the purpose of executing and filing any UCC-3
termination statements in connection with such release.

 

(d)                                 Each Note Holder further hereby acknowledges
and agrees that such Note Holder’s First Amended and Restated Subordinated
Founder Note is subject to the provisions of the Subordination Agreement. 
Furthermore, each Note Holder agrees to negotiate in good faith any
intercreditor agreement requested by the primary senior lender providing funds
to effect the refinancing of the Senior Secured Notes or, if applicable, the
extension of the 2015 Put Right.

 

2.                                      Representations and Warranties of the
Company.  In connection with the transactions provided for herein, the Company
hereby represents and warrants to the Note Holders as follows:

 

(a)                                 Due Incorporation and Organization.  The
Company has been duly incorporated, is validly existing, and is in good standing
under the laws of the State of Delaware, and has all requisite corporate power
and authority to carry on its business as now conducted and as proposed to be
conducted.

 

(b)                                 Authorization. All corporate action has been
taken on the part of the Company necessary for the authorization, execution,
delivery and performance of this Agreement.

 

(c)                                  Compliance with Other Instruments.  Neither
the authorization, execution and delivery of this Agreement nor any of the
documents or instruments contemplated to be delivered hereby, will constitute or
result in a material default or violation of any law or regulation applicable to
the Company or any subsidiary of the Company or any term or provision of the
organizational documents of the Company or any subsidiary of the Company, or any
material agreement or instrument by which the Company or any subsidiary of the
Company is bound or to which any of their respective properties or assets are
subject.

 

3.                                      Representations and Warranties of the
Note Holders.  In connection with the transactions provided for herein, the Note
Holders hereby represent and warrant to the Company as follows:

 

(a)                                 Authorization.  This Agreement constitutes
the Note Holders’ valid and legally binding obligation, enforceable in
accordance with its terms, except as may be limited by (i) applicable
bankruptcy, insolvency, reorganization, or similar laws relating to or affecting
the enforcement of creditors’ rights and (ii) laws relating to the availability
of specific performance, injunctive relief or other equitable remedies.  Founder
represents that he has full capacity to enter

 

3

--------------------------------------------------------------------------------


 

into this Agreement.  Founder Holdco has been duly incorporated or formed, is
validly existing, and is in good standing under the laws of the State of Texas,
and has all requisite corporate or company power and authority to carry on its
business as now conducted and as proposed to be conducted.  Founder Holdco
represents that all corporate or company action has been taken on the part of
the Founder Holdco necessary for the authorization, execution, delivery and
performance of this Agreement.

 

(b)                                 Title.  Each Note Holder has good and
marketable title to such Note Holder’s Original Subordinated Note and is the
sole record and beneficial owner of such Original Subordinated Note, which note
is owned by such Note Holder free and clear of any rights of first refusal,
taxes, liens or other encumbrances.

 

(c)                                  Further Assurances.  Each of the Parties,
at another Party’s request and without further consideration, shall use all
reasonable efforts to take, or cause to be taken, all appropriate action, do or
cause to be done all things necessary, proper or advisable under applicable
laws, including obtaining any necessary consents or approvals from, or making
any necessary filings with, any domestic or foreign regulatory agencies, and
execute, acknowledge and deliver such documents and other papers, as may be
required to carry out the provisions of this Agreement and consummate and make
effective the transactions contemplated by this Agreement.

 

4.                                      Governing Law and Venue.  THIS AGREEMENT
SHALL BE GOVERNED AND CONSTRUED BY AND IN ACCORDANCE WITH THE LAWS OF THE STATE
OF TEXAS.  THE PARTIES HEREBY IRREVOCABLY SUBMIT TO AND ACKNOWLEDGE AND
RECOGNIZE THE JURISDICTION OF THE DISTRICT COURT OF HARRIS COUNTY, TEXAS OR, IF
APPROPRIATE, A FEDERAL COURT WITHIN THE SOUTHERN DISTRICT OF TEXAS (WHICH
COURTS, TOGETHER WITH ALL APPLICABLE APPELLATE COURTS, FOR PURPOSES OF THIS
AGREEMENT, ARE THE ONLY COURTS OF COMPETENT JURISDICTION), OVER ANY SUIT,
REQUEST FOR INJUNCTIVE RELIEF, ACTION OR OTHER PROCEEDING ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE SUBJECT MATTER HEREOF.

 

5.                                      Headings.  The descriptive headings of
the several Sections of this Agreement are inserted for convenience only and do
not constitute a part of this Agreement.

 

6.                                      Expenses.  Except as otherwise specified
in this Agreement, each Party will be responsible for paying its own expenses in
connection with the matters that are the subject of this Agreement, as well as
the negotiation and documentation of this Agreement, including, without
limitation, such Party’s legal fees and expenses.  Notwithstanding the foregoing
provisions of this Section 7, in the event of litigation relating to this
Agreement, if a court of competent jurisdiction determines in a final,
non-appealable order that a party has breached this Agreement, then such party
shall be liable and pay to the non-breaching party the reasonable legal fees
such non-breaching party has incurred in connection with such litigation,
including any appeal therefrom.

 

7.                                      Entire Agreement; Original Exchange
Agreement Superseded. This Agreement (including, for purposes of certainty, the
Exhibit attached hereto), the documents to be executed

 

4

--------------------------------------------------------------------------------


 

hereunder and the amended and restated subordinated notes issued hereunder
constitute the entire agreement among the parties pertaining to the subject
matter hereof, and supersede all prior agreements, understandings, negotiations
and discussions, whether oral or written, of the parties pertaining to the
subject matter hereof.  Without limiting the generality of the foregoing, this
Agreement supersedes the Original Exchange Agreement, which shall have no
further force and effect from and after the date hereof.

 

8.                                      Counterparts.  This Agreement may be
executed in any number of counterparts, each of which when so executed shall be
deemed an original but all of which together shall constitute one and the same
instrument.  A facsimile, .pdf or electronically transmitted counterpart of this
Agreement shall be sufficient to bind a Party to the same extent as an original.

 

[Signature Page Follows; Remainder of Page Left Blank]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement, effective
as of the date first written above.

 

 

 

 

 

[Founder Name]

 

 

 

 

 

[Founder Holdco Name]

 

 

 

 

 

By:

 

 

 

[Founder Name]

 

 

President

 

 

 

 

 

ZaZa Energy Corporation

 

 

 

 

 

By:

/s/ Paul F. Jansen

 

 

Paul F. Jansen

 

 

Chief Financial Officer

 

[SIGNATURE PAGE TO SUBORDINATED NOTE MODIFICATION AGREEMENT]

 

--------------------------------------------------------------------------------


 

Exhibit A to

Subordinated Note Modification Agreement

 

Form of First Amended and Restated Subordinated Note

 

[See Attached]

 

--------------------------------------------------------------------------------


 

See Exhibit 4.1 to this Current Report on Form 8-K

 

--------------------------------------------------------------------------------


 

Schedule of Substantially Identical Agreements

 

Pursuant to Instruction 2 of Item 601(a) of Regulation S-K, the Company has
filed only the form of the Subordinated Note Modification Agreement although the
Company has entered into three such agreements that are substantially identical
in all material respects.  Differences in certain details among such other
agreements entered into by the Company are noted in the chart below:

 

Founder

 

Founder Holdco

 

Original principal
amount of
Founder Note

 

Names of other
holders of
Subordinated
Notes

Todd A. Brooks

 

Blackstone Oil & Gas, LLC

 

$

3,026,666

 

John E. Hearn, Jr., Gaston L. Kearby, Lara Energy, Inc. and Omega Energy, LLC

 

 

 

 

 

 

 

John E. Hearn, Jr.

 

Lara Energy, Inc.

 

$

3,026,667

 

Todd A. Brooks, Gaston L. Kearby, Blackstone Oil & Gas, LLC and Omega Energy,
LLC

 

 

 

 

 

 

 

Gaston L. Kearby

 

Omega Energy, LLC

 

$

3,026,667

 

Todd A. Brooks, John E. Hearn, Jr., Blackstone Oil & Gas, LLC and Lara
Energy, Inc.

 

--------------------------------------------------------------------------------